DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 8-16 and 18-20 are allowed in light of the amendments made to Claims 8 and 18. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Aaron Morrow on 9/27/2021 and 9/28/2021.
The application has been amended as follows: 
IN THE CLAIMS:
Cancelled Claims 1-7 and 17.
In Claim 18: line 3, after “micelles” deleted “, and whey protein hydrolysates.” and inserted - - . - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment to Claim 8 requiring the total protein content is 100% unhydrolyzed intact whey protein” is found to overcome the prior art rejection on record. Therefore, the prior art rejections have been withdrawn. Applicant’s claims are to a method for producing a neutral, shelf-stable non-gel liquid composition comprising various method steps. The closest prior art of Jost teaches a method of preparing a similar neural, shelf-stable non-gel liquid composition using a majority of whey protein or combination of whey protein and casein, and teaches the high protein compositions have this combination of whey protein and casein. Jost discloses a composition having exclusively whey protein but the protein content is only 4g/100g of the liquid composition (Example 2). Therefore, Jost does not teach or motivate liquid compositions having high protein contents in the claimed range where the total protein content is 100% unhydrolyzed intact whey protein. Jost teaches that the disclosed invention solves a prior art problem of allowing the use of both casein and whey protein in a stable and liquid composition by providing neutral, and not acidic compositions. Similarly, the previously applied prior art reference of Olson teaches nutritional compositions comprising milk protein isolate, and total milk protein, which is understood to be a combination of whey and caseinate and also teaches the benefits of adding both whey protein and casein for a functional and nutritional composition. Lastly, Kamerai teaches of preparing nutritional compositions using any combination of milk proteins. Therefore, given the teachings of the prior art as a whole, one of ordinary skill in the art would not have been motivated to prepare a neutral, shelf-stable non-gel liquid composition where the total protein is 100% .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368.  The examiner can normally be reached on Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        9/28/2021